DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 102017119624.2, filed on August 28, 2017.
Status of Claims
Amendments to claims 1, 3-9 and 11 have been entered.
Claims 2, 10 and 12 have been canceled.
Accordingly, claims 1, 3-9 and 11 are currently pending.
Response to Remarks
In view of Applicant’s remarks and new drawings, the Examiner has withdrawn the Drawing objection.
In view of Applicant’s remarks and amendments, the Examiner has withdrawn the relevant 11(f) claim interpretation related to now canceled claim 10, the 101 rejection and the 112 rejections.
Regarding the prior art rejection, the Examiner has found a new reference necessitated by Applicant’s amendment.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1 and 11 uses the language “means of parameter estimation.”  Regarding Figure 1, the specification at Para. 46 states that the processing device 300 can be a processor.  The algorithm provided is the “matrix pencil methods” as recited in the specification at Para. 16.  
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the claimed subject matter related to a compiled detection signal comprising two base frequencies is unclear as to whether the two base frequencies are singular carrier frequencies thus making it unclear as to whether the compiled detection signal comprises more than one signal or whether there is some other technique involved such a chirp waveform or non-linear modulation producing several harmonics.  Nonetheless, it would be unclear regarding said two base frequencies as to how one base frequencies corresponds only to distance while the other of the said two base frequencies corresponds only to speed or whether this is simply a choice designation.  As such, the metes and bounds of the claims cannot be fully ascertained, thus the claim is indefinite.  
Moreover, it is unclear how the language “identifying frequency bands associated with one or more of the point targets for which an output of the cross correlating is below a threshold value as relevant frequency bands, wherein the one or more of the point targets associated with the relevant frequency bands include one or more of the point targets where two or more of the one or more target objects overlap” narrows the scope of the claim.  In fact, said language is in contrast to what one of ordinary skill understands which is that a higher correlation value corresponds to similarity.  Overall, it is not clear based on said language whether Applicant is 
Also, the language “generating a time domain processing signal by modifying the detection signal based on relevant frequency bands” is unclear because said language incorrectly conflates the modification in frequency domain with generating a time domain signal.  In other words, a modification of a signal in one domain does not necessarily correspond to or result in a generation of a signal in the other domain.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claims are indefinite.  Based on Examiner’s reading of the specification, it appears that windowing techniques are done in the frequency domain and that the signal is later transformed back into the time domain presumably by an Inverse Fast Fourier Transform (IFFT).  The Examiner notes that this an example of what could have been meant by Applicant but the Examiner does not know for sure.  
This reasoning also applies to the language “performing compensation of a window function to generate the time domain processing signal” in claim 6 because window compensation in and of itself does not generate a time signal.  As such, the metes and bounds of the claims cannot be fully ascertained thus the claims are indefinite.
Dependent claims 3-9 are also rejected due to a dependency on a rejected base claim. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The Examiner considers Cook (US 2011/0025546) to be relevant to the Graham factors because Cook teachings a constant false alarm rate – a well-known signal-to-noise thresholding technique – and range-Doppler maps to minimize range-walk as shown in figures 8 and 9 and teachings of corresponding paragraphs at least paragraphs 37 – 42.
Claims 1, 3-8 and 11 are rejected under 35 U.S.C. 103 as being obvious over Kishida (US 2011/0084872) in view of Kliewer (US 2005/0001761) and Applicant’s Admitted Prior Art (AAPA).
As to claims 1 and 11 and as best understood, Kishida teaches a method of operating a vehicle radar system (Fig. 1 comprises a vehicular radar apparatus.  See also Para. 49 regrading computers and ROM thus meeting scope of non-transitory features as claimed in claim 11) comprising: 
compiling a detection signal from a broadcast signal broadcast by the vehicle radar system and reflected signals received by radar sensors of the vehicle radar system, the detection signal including a first base frequency corresponding to a distance of one or more target objects from the radar sensors and a second base frequency corresponding to a speed of the one or more target objects relative to the radar sensors (Fig. 5A “FM-CW MODE” & “CW MODE” see also Para. 44 “ΔT due to the relative distance R of the object and is shifted for Doppler shift ℽ”; 
identifying point targets of the detection signal (Fig. 1 item “Object” would be a point target or peak in the returned signal.  See also Para. 38 “detects the relative distance R and the relative speed V of the object”); 
cross correlating the detection signal with a spike pattern at the point targets of the detection signal (Para. 81 “the correlation between the level of the FM-CW peak and the level of the CW peak obtained from the same object can be obtained.”); 
identifying frequency bands associated with one or more of the point targets for which an output of the cross correlating is below a threshold value as relevant frequency bands, wherein the one or more of the point targets associated with the relevant frequency bands include one or more of the point targets where two or more of the one or more target objects overlap (Para. 90 
see 112 rejection.  The Examiner believes this limitation has to do with windowing techniques.); and 

Although Kishida teaches detection in the frequency domain via FFT, e.g. Para. 48, Kishida does not teach windowing and converting back to time domain.  
In the same field of endeavor, Kliewer teaches applying spectrum window to locate a max peak/point in order to distinguish said max peak/point from surrounding point/peaks (Para. 41).  Kliewer also teaches transforming the filtered signal back into the time domain for further processing as shown in figure 3.  
In view of the teachings of Kliewer, it would have been obvious to a person having ordinary skill in the art to apply the windowing as taught by Kliewer to the frequency spectrum as taught by Kishida in order to improve resolution and signal-to-noise of the target corresponding to a max peak/point as well as converting back to the time domain for further processing in accordance with the teachings of Kliewer figure 3 thereby improving the estimation of signal parameters such as phase (see Kliewer Abstract).  
As required by 112(f) claim interpretation, Kishida in view of Kliewer and AAPA does not specifically teach the pencil matrix method.  
The specification at Para. 16 recites “Known approaches [for estimation in target separation] include, for example, "matrix pencil methods" for solving mathematical problems of this kind. As examples, algorithms for using the matrix pencil method for solving the problem pursuant to the 1 D model in GI. 3 or the 2D model in GI. 5 are disclosed in "Y. HUA, and T. K. SARKAR, Matrix Pencil Method for Estimating Parameters of Exponentially Damped/Undamped Sinusoids in Noise, IEEE Trans. on Acoustics, Speech, and Signal Processing, vol. 38, No. 5, pp. 814-824, May, 1990".”
In view of Applicants admission, it would have been obvious to a person having ordinary skill in the art at the time of filing to substitute the maximum likelihood of Kishida in view of Kliewer and AAPA with the pencil matrix method in order to estimate parameters of the two-dimensional spectrum thereby reducing noise sensitivity (see Matrix Pencil Method for Estimating Parameters of Exponentially Damped/Undamped Sinusoids in Noise at Page 815 second column first paragraph.).  
As to claim 3, Kishida in view of Kliewer and AAPA and AAPA teaches the method in accordance with Claim 1, wherein identifying the point targets of the detection signal includes separating useful information from noise in the detection signal (Kishida: Para. 5 “detect peaks” Kliewer:  Para Para. 42 “only the spectral component that corresponds to the object of interest is detected.”  See also Para. 16 “SNR” The Examiner notes that all radars inherently perform some type of signal-to-noise SNR thresholding to distinguish signals of interest from noise.).  
As to claim 4, Kishida in view of Kliewer and AAPA and AAPA teaches the method in accordance with Claim 1 further comprising
converting the detection signal into a frequency domain signal (Kishida: Para. 48 “FFT”; Kliewer Para. 35 “shift of a spectrum range … into the base band in shown as an example in Fig. 4.”); 
filtering out portions of the frequency domain signal outside of the relevant frequency bands (Kishida Fig. 3 item 23; Kliewer Para. 35); and  
shifting at least one of the relevant frequency bands into a lower frequency range of the frequency domain signal (Kishida Fig. 3 item 22; Kliewer Para. 35).  
The Examiner notes that the claimed subject matter of claim 4 does not require the limitations to be ordered steps.  Thus, there currently exists no requirement that the filtering limitation and the shifting limitation be done in frequency domain.  Nonetheless, Kishida performs the features of filtering and shifting in time domain whereas Kliewer performs equivalent features in the frequency spectrum.  One of ordinary skill is one having knowledge of the Fourier Transform properties between time and frequency domains and would consider the differences between Kishida and Kliewer to be simple and known mathematical variations related to transforming to and from the frequency and/or time domain as known in the art that results in the same processed signal which is a filtered baseband signal.  See MPEP I. Exemplary Rationale B.  
As to claim 5, Kishida in view of Kliewer and AAPA and AAPA teaches the method in accordance with Claim 1, further comprising: converting the detection signal into a frequency domain signal; removing portions of the frequency domain signal outside of the relevant frequency bands from the frequency domain signal; and transforming the frequency domain signal with the portions removed back into the time domain to generate the time domain processing signal (as modified by Kliewer in claim 1 regarding the spectrum window filter, e.g. Kliewer Fig. 3.).  
As to claim 6, Kishida in view of Kliewer and AAPA and AAPA teaches the method in accordance with Claim 1 further comprising: performing compensation of a window function to generate the time domain processing signal (Kliewer Para. 49 “Hamming window”).  
In view of the teachings of Kliewer, it would have been obvious to apply a Hamming window to the window function as taught by Kishida in view of Kliewer and AAPA because it is well-known that Hamming is one of many windowing technique used to smooth window functions thereby reducing the rippling effects caused by said techniques.  
As to claim 7, Kishida in view of Kliewer and AAPA and AAPA teaches the method in accordance with Claim 1, further comprising: subsampling for data compression to generate the time domain processing signal (Kliewer: Para. 14 “down sampling factor K”).
In view of the teachings of Kliewer, it would have been obvious to a person having ordinary skill in the art at the time of filing to perform down sampling in order to reduce memory requirements.    
As to claim 8, Kishida in view of Kliewer and AAPA and AAPA teaches the method in accordance with Claim 1, further comprising: performing a post processing step after the main processing step during which a plausibility check of modeling output of the parameter estimation is carried out (Kliewer: Para. 47 describes the iteration of Fig. 3 until the estimate variance meets a particular condition as described therein.).  
In view of the teachings of Kliewer, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teachings of Kliewer’s figure 3 to the system/method of Kishida in view of Kliewer and AAPA in order to provide for compensation of 
Claim 9 is rejected under 35 U.S.C. 103 as being obvious over Kishida (US 2011/0084872) in view of Kliewer (US 2005/0001761) and Applicant’s Admitted Prior Art (AAPA) in further view of Matsumoto (US 2017/0082744) filed Sept. 9, 2016. 
As to claim 9, Kishida in view of Kliewer and AAPA and AAPA does not teach the method in accordance with Claim 1, wherein the detection signal includes a digitalized model of a two-dimensional spectrum of the detection signal and wherein the spike pattern is a two dimension spike pattern.
More specifically, Kishida in view of Kliewer and AAPA does not teach outputting a two-dimensional map.  
In the same field of endeavor, Matsumoto teaches the use of a two-dimensional Fourier transform to produce a Range-Doppler map as shown in Figures 4-5.  
In view of the teachings of Matsumoto, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply the teachings of Matsumoto 2D FFT in order to provide at least two dimensions thereby improving resolution as well as providing a user friendly map wherein a user can readily identify the location of a peak based on said map.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029. The examiner can normally be reached 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/M.W.J./Examiner, Art Unit 3648                                   

/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648